Citation Nr: 1037218	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  01-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1971.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The appeal was remanded for additional development in 
May 2004 and September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND 

The Veteran contends he injured his knee during a car accident in 
service.  In a May 2000 statement, he explains that, after the 
accident, he woke up in Silver Cross Hospital.  Records from this 
hospital were requested in June 2005 and a negative response was 
given that some month.  The Veteran can attest to factual matters 
of which he had first-hand knowledge, such as being admitted to 
the hospital.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  In such cases, the Board is within its province to weigh 
that testimony and to make a credibility determination as to 
whether the evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Here, the Board finds the Veteran's statement to be credible 
evidence that he injured his knee during a car accident, 
particularly since the Silver Cross Hospital records are 
unavailable.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The January 2006 VA examiner found that the lack of service 
treatment records was evidence that his current knee disorder was 
not related to service.  However, the Veteran's statement should 
be taken as credible evidence of an inservice injury.  See 
Washington, supra.  Once VA has provided a VA examination, it is 
required to provide an adequate one, regardless of whether it was 
legally obligated to provide an examination in the first place.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA examination 
is inadequate, the Board must remand the case.  A medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  An 
addendum to the January 2006 opinion should be obtained which 
discusses the Veteran's credible reports of an in service injury.

It appears the Veteran receives regular VA treatment, but the 
most recent records associated with the claims file are dated 
November 2005.  38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."  Current and complete records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records.  Evidence 
of attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with the 
claims file.

2.  Obtain an addendum on the January 2006 
VA opinion on the nature and etiology of 
the right knee disorder.  The entire 
claims file must be made available to the 
VA examiner.  Pertinent documents should 
be reviewed.  Advise the examiner that the 
Veteran's reports of a car accident and 
knee injury in service should be taken as 
credible evidence of an in service injury.  
The examiner should offer an opinion as to 
whether a current right knee disorder at 
least as likely as not (a 50/50 
probability) had its onset in service, is 
related to service, or was aggravated by 
service or a service-connected disability.
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.

3.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

